UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7360



BOBBY JUNIOR OLDHAM,

                                              Plaintiff - Appellant,

          versus

RICKY ANDERSON; RICKY JORDAN; LONNIE BELL,
Sergeant; M. SMITH, Sergeant; SHIRLEY LYNCH,
Nurse; CONNIE BARROW, Nurse; W. MARROW,
Sergeant; KENNETH LANIER; MR. LAWRENCE; MR.
CLIFTON; SGT. JENKINS; SERGEANT MOSELEY;
OFFICER LASSITER,
                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CA-94-404-5-CT-F)

Submitted:   April 15, 1996                 Decided:   April 23, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Bobby Junior Oldham, Appellant Pro Se.    Elizabeth F. Parsons,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm substantially on the reasoning of the

district court. Oldham v. Anderson, No. CA-94-404-5-CT-F (E.D.N.C.
Aug. 16, 1995). We note that Appellant has failed to show any sig-

nificant injury resulting from the alleged deliberate indifference

to his serious medical needs sufficient to rise to the level of a
constitutional wrong. See Miltier v. Beorn, 896 F.2d 848 (4th Cir.

1990). We also note that in light of the lack of merit of Appel-

lant's complaint, the district court did not abuse its broad

discretion in declining to grant default judgment against Appellee
Anderson. See Educational Servs., Inc. v. Maryland State Bd. for

Higher Educ., 710 F.2d 170, 177 (4th Cir. 1983). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  3